Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note the EXAMINER for this application has CHANGED.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2020 has been entered.
Applicant's Amendment to the Claims filed on 06/11/2020 has been entered.
Claims 22-25 are new.  Claims 1, 3-5, 7-15, 21-25 are pending and examined.
Please note the Species Election Requirement of the office action mailed 03/22/2019 is WITHDRAWN herein and each of the species of SEQ ID NO: 2, 3, 4 and 5 are fully examined in this office action.
Priority
This US15/849,779 filed on 12/21/2017 claims US priority benefit of US Provisional 62/438,208 filed on 12/22/2016.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Natalie Fonville on March 2, 2021.
The application has been amended as follows: 
Cancel claims 3, 5-12, and 14.
Amend claim 1 as follows: 
A composition comprising a tandem reporter construct, wherein the tandem reporter construct comprises a single promoter operably linked to at least [[5]] five tandem reporter genes for providing a detectable signal, and a nucleotide sequence encoding a protease, wherein each of the at least five tandem reporter genes are separated by protease cleavage sequences, and further wherein the nucleotide sequence encoding the protease comprises an internal protease cleavage site, and further wherein the tandem reporter construct comprises the nucleotide sequence selected from the group consisting of SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4 and SEQ ID NO:5. 
Amend Claim 4 (line 1) as follows:    
 … wherein the at least five … 
Amend claim 22 (lines 1-2) as follows:
A composition comprising [[a]] at least one tandem reporter construct, wherein the at least one tandem reporter construct ….
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The presently claimed invention is free of the prior art.

Conclusion
Claims 1, 4, 13, 15 and 21-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636